Lamar, J.
A child is entitled to care, protection, and support from its father. But it may be that he is necessarily separated from his family. If under such circumstances, through the medium of money or otherwise, he provides, as far as possible, a substitute for himself, and for the care, protection, food, and clothing which he would presumptively furnish if present, the statute is-not violated by his absence. If after having lawfully left his-family, and furnished money and arranged for their care and protection, he should wilfully and voluntarily discontinue what he-had been doing, and if as a result his children were left destitute and dependent, the statute would be violated, although at the time of’its violation he was separated from the children. Abandonment does not mean merely going away from destitute and dependent children, though absence is a necessary element to constitute the crime. If when the defendant separated from his wife, and left the children in proper care, they were not dependent and destitute, he was not guilty of the crime denounced by the Penal Code, § 114. But if after having thus left them they became destitute and dependent because of their mother’s inability to support them, and if he wilfully neglected his duty to support his-destitute and dependent offspring, he was properly convicted. The charge of the court was correct. The evidence amply supported, if it did not demand the verdict. There was -no error in refusing to grant a new trial. Bull v. State, 80 Ga. 704; Bennefield v. State, 80 Ga. 107 (2).

Judgment affirmed.


All the Justices concur.